       Case 1:20-cv-10617-WGY Document 193 Filed 06/01/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
THOMAS HODGSON, et al.,                    )
                                          )
       Respondents-Defendants.            )
__________________________________________)


                              NOTICE OF APPEAL


      Notice is hereby given that the Respondents-Defendants hereby appeal to the

United States Court of Appeals for the First Circuit from the district court’s

(William G. Young, J.) following orders:

             1.    Order (April 2, 2020), ECF No. 36;

             2.    Order (April 4, 2020), ECF No. 44;

             3.    Order (April 7, 2020), ECF No. 54;

             4.    Order (April 7, 2020), ECF No. 55;

             5.    Order (April 8, 2020), ECF No. 64;

             6.    Order (April 9, 2020), ECF No. 73;

             7.    Order (April 10, 2020), ECF No. 76;

             8.    Order (April 15, 2020), ECF No. 86;
       Case 1:20-cv-10617-WGY Document 193 Filed 06/01/20 Page 2 of 2



             9.      Order (April 16, 2020), ECF No. 90;

             10.     Order (April 21, 2020), ECF No. 107;

             11.     Order (April 28, 2020), ECF No. 135; and

             12.     Order (May 5, 2020), ECF No. 147.

                                              Respectfully submitted,

                                              ANDREW E. LELLING,
                                              United States Attorney

                                         By: /s/ Thomas E. Kanwit
                                             Thomas E. Kanwit
                                             Michael Sady
                                             Assistant U.S. Attorneys
                                             U.S. Attorney’s Office
                                             John J. Moakley U.S. Courthouse
                                             1 Courthouse Way, Suite 9200
                                             Boston, MA 02210
                                             (617) 748-3100
      June 1, 2020                           thomas.kanwit@usdoj.gov




                           CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                     /s/ Thomas E. Kanwit
Dated: June 1, 2020                                  Thomas E. Kanwit
